Filed 5/3/22 In re Kevin H. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION THREE

 In re Kevin H., a Person Coming Under                                   B314292
 the Juvenile Court Law.
 _____________________________________
 LOS ANGELES COUNTY                                                      (Los Angeles County
 DEPARTMENT OF CHILDREN AND                                              Super. Ct. No. 20CCJP00440)
 FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 KEVIN H.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Steff R. Padilla, Commissioner. Affirmed.
      Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel and Melania Vartanian, Deputy
County Counsel for Plaintiff and Respondent.
                   _________________________
      Kevin H. (father) appeals from a juvenile court’s custody
order giving him monitored visits once a week with his son, Kevin
Jr. (Kevin), contending that the juvenile court should have
ordered monitored visits three times a week. Finding no abuse of
discretion, we affirm the order.
                        BACKGROUND
I.    The family’s history of domestic violence, detention, and
      petition
       The family consists of mother, father, and their son, Kevin
(born February 2017). Mother and father have a history of
domestic violence. In April 2018, father hit mother during an
argument about his infidelity. Mother reported to the police that
father had a gun and hit her.
       In October 2018, father was driving with mother and
Kevin. Father and mother argued, and father began pulling
mother’s hair and punching her face. Father slowed the car while
on a freeway on-ramp, and when mother opened the door to get
out, father pushed her, causing her to fall. Father sped off with
Kevin. An officer saw swelling and bruises on mother’s face and
scrapes on her knees and elbows. An investigation was opened as
a result of the incident and closed as substantiated for general
neglect as to father.
       In February 2019, mother hit father, causing a one-inch
laceration to his lip.
       In November 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a report that
mother had hit father on the head with a dog leash in Kevin’s
presence. A few days later, father went to mother’s home, broke
down the door, threw mother to the ground, and hit her. Mother




                                2
told the police that father had a gun during the incident. Officers
saw bruising and swelling to mother’s lip and arm. A neighbor
reported that law enforcement had been at the home three times
in one week around Thanksgiving and that mother and father
constantly screamed and hit each other. The neighbor could hear
the fighting and Kevin crying and screaming at them to stop.
       In January 2020, DCFS filed a petition under Welfare and
Institutions Code1 section 300 alleging that father and mother
had a history of violent altercations in their son’s presence,
placing him at risk of serious physical harm (§ 300, subd. (a);
count a-1) and constituting a failure to protect (§ 300, subd. (b);
count b-1). The juvenile court detained Kevin and removed him
from father. Although Kevin was initially removed from mother’s
home and placed with an uncle, Kevin was released back to
mother. Father was ordered not to go to mother’s home or to
have contact with her. DCFS was ordered to give father referrals
for domestic violence counseling, anger management, and
individual counseling. Father was allowed monitored visits three
times a week for two hours each visit.
II.   March to October 2020: Jurisdiction and disposition report
      and hearing
     The jurisdiction and disposition hearing was continued
from March 2020, primarily due to COVID-19, to October 23,
2020. Throughout that time, Kevin remained in mother’s care
and was doing well.




      1All further undesignated statutory references are to the
Welfare and Institutions Code.




                                 3
       DCFS also submitted reports during that time. According
to a DCFS report dated March 2020, father admitted that his and
mother’s emotions got the better of them, and he took
responsibility for his actions. However, he also denied having
ever placed his hands on mother, having a gun, and that mother
had ever hit him. Mother also minimized or denied the domestic
violence with father, saying they had exaggerated what had
happened. Still, she had ended their relationship and wanted to
coparent Kevin with father.
       Father visited Kevin in February 2020 but, as of June
2020, had not visited again. Father did not respond to the social
worker’s attempts to contact him and was not participating in
services. Father finally met with the social worker in August
2020, saying he had been ill and staying away from everyone due
to the pandemic. He still had not enrolled in services because he
believed that his case was only opened because a neighbor
disliked mother and not because of domestic violence. He
described his relationship with mother as just being “ ‘petty’ ” and
denied that they ever fought. Father refused to have monitored
visits with Kevin, preferring to wait until the case was over.
Father maintained that he had never hurt his son and was not a
bad father.
       At the jurisdiction and disposition hearing in October 2020,
the juvenile court sustained count a-1 of the petition, dismissed
count b-1, removed Kevin from father under section 361,
subdivision (c), and ordered family maintenance and
enhancement services for father. Father was allowed monitored
visits. Kevin remained placed with mother.




                                 4
III.   June 2021 review period and hearing
       During this period of review, Kevin continued to do well in
mother’s care. Mother reported having little contact with father,
who in turn had little contact with Kevin. The social worker had
trouble contacting father but did talk to him in December 2020
about how to use the resources packet she’d given him. In
January 2021, father told the social worker that he’d identified
one service provider but offered no details. After the social
worker tried multiple times to contact father, he finally
responded and told her he had enrolled in a parenting class in
May 2021.
       A contested review hearing under section 364 was held on
June 2, 2021. At the hearing, father’s counsel asked for joint
legal custody and represented that father had enrolled in a
domestic violence program. Counsel further explained that
father had been unable to engage in services sooner because he
had to care for an ill parent. Mother asked for sole legal and
physical custody and for termination of jurisdiction. The juvenile
court granted mother sole legal and physical custody; ordered
monitored visits for father, which would be reflected in the
custody order; and terminated jurisdiction. The juvenile court
stayed the order pending receipt of the written custody order.
       The juvenile court received the custody order on June 25,
2021, and it reflected that father would have monitored one-hour
visits each week. Paternal uncle, another appropriate adult
approved by mother, or a paid professional could monitor visits.
At that time, father asked the juvenile court to revisit the
visitation order. The juvenile court lifted the stay and continued
the matter to July 16, 2021.




                                5
       At the July 16, 2021 hearing, father’s counsel asked for
monitored visits three times a week for two hours each. The
juvenile court repeated the reasons for its order of monitored
visits once a week: father was not compliant with his case plan,
he continued to deny the domestic violence in his relationship
with mother, and he had not visited Kevin. The juvenile court
then terminated jurisdiction.
                          DISCUSSION
      Father contends that the juvenile court abused its
discretion by allowing him monitored visits only once a week for
one hour instead of three times a week for two hours each.2 We
disagree.
      When a juvenile court terminates jurisdiction over a child,
it may make custody and visitation orders that will be
transferred to a family court file and remain in effect until the
family court modifies or terminates them. (§ 362.4; In re Chantal
S. (1996) 13 Cal.4th 196, 203.) Such orders are commonly
referred to as exit orders. (In re M.R. (2017) 7 Cal.App.5th 886,
902.) A juvenile court “may make any and all reasonable orders
for the care, supervision, custody, conduct, maintenance, and

      2 DCFS argues that father forfeited this issue because he
did not object at the June 2, 2021 hearing when the juvenile court
first ordered monitored visits. Although the juvenile court did at
that time order monitored visits, it was not clear that the visits
would be once a week for one hour. That did not become clear
until the custody order was received on June 25, 2021, at which
time father’s counsel asked to revisit the order. Because the
specifics of the visitation order were not clear at the June 2, 2021
hearing, father did not forfeit his ability to challenge the
visitation order on appeal.




                                 6
support of the child.” (§ 362, subd. (a).) As to an order
concerning visitation, visitation shall be as frequent as possible,
but no visitation order shall jeopardize the child’s safety.
(§ 362.1, subd. (a).) In fashioning visitation orders, the juvenile
court’s focus must be on the child’s best interests. (In re Nicholas
H. (2003) 112 Cal.App.4th 251, 268.) We review a visitation
order for an abuse of discretion. (In re M.R., at p. 902.)
       No abuse of discretion occurred here. Father had a well-
documented history of domestic violence with mother. Although
at the hearing father appeared to acknowledge the domestic
violence and said it “was on both ends,” he had previously
repeatedly denied that abuse had occurred and that Kevin had
witnessed it. Indeed, there was substantial evidence to the
contrary, that Kevin was present during some violent incidents
between parents, including the October 2018 incident where
father beat mother and pushed her out of the car on a freeway on-
ramp. So violent were mother and father’s altercations that a
neighbor could hear the fighting, as well as Kevin crying,
screaming, and asking them to stop.
       Therefore, the juvenile court was within its discretion to
believe that father was still in denial about his history of
domestic violence with mother. That father had neither
adequately acknowledged that history or addressed it was further
evidenced by his failure to enroll in services until late in the
proceedings. By the time of the last hearing, he had attended
just two parenting classes. Thus, the juvenile court could
reasonably have concluded that father had unresolved issues that
might recur in the future and that placed Kevin at substantial
risk of encountering violence or suffering harm from it. (See In re




                                 7
E.B. (2010) 184 Cal.App.4th 568, 576, overruled on other grounds
by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4.)
       The juvenile court also did not abuse its discretion by
basing its order on father’s refusal to visit Kevin during most of
the proceedings because father did not think visits should be
monitored. By the time of the June 2021 hearing, father had not
visited Kevin since February 2020. Father therefore disregarded
any interest Kevin might have had in seeing his father. Because
Kevin had not seen his father for over a year and was doing well
in mother’s sole care, the juvenile court could reasonably have
determined that more than once weekly visits were not in Kevin’s
best interest.
       To support his argument that the trial court abused its
discretion, father relies on In re T.M. (2016) 4 Cal.App.5th 1214
and In re Matthew M. (2017) 9 Cal.App.5th 1090. However, the
parents in those cases were denied any visitation. Those cases
therefore are not on point because father here was given
visitation.
       We accordingly conclude that the juvenile court did not
abuse its discretion in ordering weekly, one-hour monitored visits
for father.




                                8
                         DISPOSITION
      The visitation order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.


We concur:




                  EGERTON, J.




                  KALRA, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 9